       Case 2:19-cv-02289-JVS-DFM Document 28 Filed 04/30/19 Page 1 of 1 Page ID #:102




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Cara OCallaghan,                                                    CASE NUMBER


                                                                                  2:19-cv-02289 JLS (DFMx)
                                       PLAINTIFF(S)/PETITIONER(S)
                                  v.
                                                                         ORDER TO REASSIGN CASE DUE TO
Regents of the University of California,                                   SELF-RECUSAL PURSUANT TO
                                 DEFENDANT(S)/RESPONDENTS(S)
                                                                              GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
University Board affiliation.




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
           This self-recusal has been Ordered:
                 ✔ within 120 days of the Court being assigned said case.

                                                                   d case.
                     after 120 days of the Court being assigned said    ee..

           April 29, 2019
           Date                                                       United States District Judge/Magistrate Judge



                                            NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge                  James V. Selna                       . On all documents
subsequently filed in this case, please substitute the initials          JVS                 after the case number in
place of the initials of the prior judge so that the case number will read:             2:19-cv-02289-JVS (DFMx)          .

           This is very important because documents are routed to the assigned judge by means of the initials.




cc:    ✔   Previous Judge       Statistics Clerk


CV-52 (03/19)                   ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
